DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 11/09/2021 and authorized examiners amendment on 02/02/2021 per interview attached, claims 1-20 are hereby allowed.
Response to Arguments
Applicant’s arguments, filed 11/09/2020, with respect to claims 1-20 have been fully considered and were not persuasive.  In order to combat prosecution, examiner suggested an amendment to the independent claims specially the unique structure of the distributors of Fig.4 of the current disclosure which the examiner found unique and are allowable. Examiner suggested examiners amendment to proceed case to allowance and applicant authorized and accepted examiners amendment as indicated below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa  on 02/02/2021, which is recited below. 
Amend claims 1, 3-8, 12-20 as indicated below
Amend claim 1 as follows:  Replace all of Claim 1 with the following
Claim 1: 	--“A motor assembly comprising:
a shaft defining a passageway for coolant;
a rotor fixedly attached to the shaft; and
an endplate held against the rotor, and defining a plenum in fluid communication with the passageway, a plurality of exit holes piercing the plenum, an outer edge, and a plurality of arrays of raised repeating geometrically shaped flow disruptors disposed on an exterior face of the endplate opposite an interior face of the endplate that is adjacent to the rotor and in staggered rows that are radially outside the exit holes and aligned with the outer edge, wherein the raised repeating geometrically shaped flow disruptors of one of the arrays are different than the raised repeating geometrically shaped flow disruptors of another of the arrays.”--
Re-claim 3: add “some of” after the term “wherein”.
Re-claim 4: add “some of” after the term “wherein”.
Re-claim 5: add “some of” after the term “wherein”.
Re-claim 6: add “some of” after the term “wherein”.
Re-claim 7: replace “wherein the array” with “wherein at least one of the arrays”
Amend claim 8 as follows:  Replace all Claim 8 with the following
Claim 8:	--“An automotive rotor assembly comprising:
a rotor; and
a rotor endplate attached to the rotor to define a passageway for coolant therebetween, the rotor endplate having an interior surface adjacent to the rotor and an exterior surface opposite the interior surface, a plurality of exit holes for the coolant, and a plurality of arrays of repeating flow disruptors extending away from the exterior surface and disposed radially outside of the exit holes such that coolant from the exit holes flowing along the exterior surface encounters at least one of the arrays, wherein the repeating flow disruptors of one of the arrays are different than the repeating flow disruptors of another of the arrays.”--
Re-claim 12: add “some of” after the term “wherein”.
Re-claim 13: add “some of” after the term “wherein”.
Re-claim 14: add “some of” after the term “wherein”.
Re-claim 15: replace “wherein the array” with “wherein at least one of the arrays”
Amend claim 16 as follows:  Replace all Claim 16 with the following
Claim 16:--“ An automotive motor comprising:
a stator;
a rotor disposed within the stator; and
an endplate attached to the rotor, and defining a plurality of coolant exit holes, an outer edge, and a plurality of arrays of staggered raised flow disruptors disposed on an exterior surface of the endplate opposite an interior face of the endplate that is adjacent to the rotor and radially between the coolant exit holes and outer edge, wherein the arrays are configured to disrupt flow of coolant as the coolant travels from the coolant exit holes along a surface of the endplate toward the outer edge and wherein the raised flow disruptors of one of the arrays are different than the raised flow disruptors of another of the arrays.”--
Re-claim 17: add “some of” after the term “wherein”.
Re-claim 18: add “some of” after the term “wherein”.
Re-claim 19: add “some of” after the term “wherein”.
Re-claim 20: add “some of” after the term “wherein”.
Allowable Subject Matter
Claim 1-20 are allowed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites, “inter alia” A motor assembly comprising:
a shaft defining a passageway for coolant;
a rotor fixedly attached to the shaft; and
an endplate held against the rotor, and defining a plenum in fluid communication with the passageway, a plurality of exit holes piercing the plenum, an outer edge, and a plurality of arrays of raised repeating geometrically shaped flow disruptors disposed on an exterior face of the endplate opposite an interior face of the endplate that is adjacent to the rotor (annotated Fig.2b) and in staggered rows that are radially outside the exit holes and aligned with the outer edge, wherein the raised repeating geometrically shaped flow disruptors of one of the arrays are different than the raised repeating geometrically shaped flow disruptors of another of the arrays. (annotated Fig.4)”. 

    PNG
    media_image1.png
    454
    718
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    536
    562
    media_image2.png
    Greyscale

Closest prior art Hopkins shows rotor with plurality of arrays of raised repeating flow disruptors, however, it fails to teach the plenum nor show the shapes are different for various arrays in the plenum, moreover, Hopkins distributors are not in an end plate adjacent to the rotor, they are just at the end of the rotor, other prior art show plenum, or rotor ends but do not have he flow disruptors and the exit holes structures as indicated in the claim where a motor assembly comprising:
a shaft defining a passageway for coolant;
a rotor fixedly attached to the shaft; and
an endplate held against the rotor, and defining a plenum in fluid communication with the passageway, a plurality of exit holes piercing the plenum, an outer edge, and a plurality of arrays of raised repeating geometrically shaped flow disruptors disposed on an exterior face of the endplate opposite an interior face of the endplate that is adjacent to the rotor (annotated Fig.2b) and in staggered rows that are radially outside the exit holes and aligned with the outer edge, wherein the raised repeating geometrically shaped flow disruptors of one of the arrays are different than the raised repeating geometrically shaped flow disruptors of another of the arrays.” .” The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination, none of the prior art teach the claimed structure above. 

    PNG
    media_image3.png
    488
    497
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    434
    526
    media_image4.png
    Greyscale

 Claims 2-7 are allowed based on dependency from claim 1.
Reasons of allowance for claims 8-20 are similar to claim 1.
Claim 8 recites, “inter alia” An automotive rotor assembly comprising:
a rotor; and
a rotor endplate attached to the rotor to define a passageway for coolant therebetween, the rotor endplate having an interior surface adjacent to the rotor and an exterior surface opposite the interior surface, a plurality of exit holes for the coolant, and a plurality of arrays of repeating flow disruptors extending away from the exterior surface and disposed radially outside of the exit holes such that coolant from the exit holes flowing along the exterior surface encounters at least one of the arrays, wherein the repeating flow disruptors of one of the arrays are different than the repeating flow disruptors of another of the arrays (annotated Fig.4)”. 

    PNG
    media_image1.png
    454
    718
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    536
    562
    media_image2.png
    Greyscale

Closest prior art Hopkins shows rotor with plurality of arrays of raised repeating flow disruptors, however, it fails to teach the plenum nor show the shapes are different for various arrays in the end of the rotor, moreover, Hopkins distributors are not in an end plate adjacent to the rotor, they are just at the end of the rotor, other prior art show plenum, or rotor ends but do not have the flow disruptors and the exit holes structures as indicated in the claim where An automotive rotor assembly comprising:
a rotor; and a rotor endplate attached to the rotor to define a passageway for coolant therebetween, the rotor endplate having an interior surface adjacent to the rotor and an exterior surface opposite the interior surface, a plurality of exit holes for the coolant, and a plurality of arrays of repeating flow disruptors extending away from the exterior surface and disposed radially outside of the exit holes such that coolant from the exit holes flowing along the exterior surface encounters at least one of the arrays, wherein the repeating flow disruptors of one of the arrays are different than the repeating flow disruptors of another of the arrays.” .” The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination, none of the prior art teach the claimed structure above. 
 Claims 9-15 are allowed based on dependency from claim 8.
Claim 16 recites, “inter alia” An automotive motor comprising:
a stator; a rotor disposed within the stator; and
an endplate attached to the rotor, and defining a plurality of coolant exit holes, an outer edge, and a plurality of arrays of staggered raised flow disruptors disposed on an exterior surface of the endplate opposite an interior face of the endplate that is adjacent to the rotor and radially between the coolant exit holes and outer edge, wherein the arrays are configured to disrupt flow of coolant as the coolant travels from the coolant exit holes along a surface of the endplate toward the outer edge and wherein the raised flow disruptors of one of the arrays are different than the raised flow disruptors of another of the arrays (annotated Fig.4 and Fig.3)”. 
 	Closest prior art Hopkins shows rotor with plurality of arrays of raised repeating flow disruptors, however, it fails to teach the plenum nor show the shapes are different for various arrays in the end of the rotor, moreover, Hopkins distributors are not in an end plate adjacent to the rotor, they are just at the end of the rotor, other prior art show plenum, or rotor ends but do not have the flow disruptors and the exit holes structures as indicated in the claim where An automotive motor comprising:
a stator; a rotor disposed within the stator; and
an endplate attached to the rotor, and defining a plurality of coolant exit holes, an outer edge, and a plurality of arrays of staggered raised flow disruptors disposed on an exterior surface of the endplate opposite an interior face of the endplate that is adjacent to the rotor and radially between the coolant exit holes and outer edge, wherein the arrays are configured to disrupt flow of coolant as the coolant travels from the coolant exit holes along a surface of the endplate toward the outer edge and wherein the raised flow disruptors of one of the arrays are different than the raised flow disruptors of another of the arrays.” The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination, none of the prior art teach the claimed structure above. 
 Claims 17-20 are allowed based on dependency from claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834